Citation Nr: 1517013	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to August 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, a hearing was held before a decision review officer (DRO); a transcript of this hearing is associated with the record.  In July 2014, a videoconference hearing was held before the undersigned.  In August 2014 the Veteran was notified that a transcript of that hearing us unavailable (due to a recording equipment malfunction); he was offered the opportunity for another hearing before the Board, but responded in September 2014, he did not desire another hearing, and requested that the case be decided based on the evidence of record.

The issues of service connection for right knee, bilateral hip, and low back disabilities, and regarding the rating for a left knee disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.






FINDING OF FACT

In July 2014, prior to the promulgation of a Board decision in the matter of service connection for bilateral hearing loss, the Veteran requested that his appeal in the matter be withdrawn.


CONCLUSION OF LAW

Regarding the claim of service connection for bilateral hearing loss the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated in July 2014, the Veteran withdrew his appeal seeking service connection for bilateral hearing loss.  Consequently, there is no allegation of error of fact or law with respect to such claim remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in the matter.



ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran contends that his right knee, bilateral hip, and low back disabilities resulted from overcompensating/walking with an altered gait due to his service-connected left knee disability.  On June 2011 VA examination, right knee chondromalacia, musculoligamentous strain of both hips, and musculoligamentous low back strain were diagnosed.  The examiner opined that such disabilities are unrelated to the Veteran's left knee disability.  Specifically, regarding the right knee, the examiner stated that "chondromalacia patella of one knee does not cause chondromalacia in the opposite knee."  The opinion does not adequately explain why a left knee disability would not aggravate a right knee disability, and is inadequate for rating purposes.  Regarding the hips, the examiner stated that such disability "is clearly related to his activity levels as [an] auto mechanic," and that the "hip pains do not seem at all to be related to whether he has knees [sic]."  This opinion is stated in speculative terms and lacks adequate rationale, and likewise is inadequate for rating purposes.  Regarding the low back, the examiner noted that the Veteran "developed low back pain especially while at work."  However, a review of the record found lay statements indicating that the Veteran separated from service walking with a cane due to his left knee and also had low back problems at that time.  The examiner opined that the Veteran's back disability flare-ups are unrelated to his left knee pain, and suggested they are related to his postservice occupation of auto mechanic which requires stooping, bending, and twisting.  This opinion likewise is unaccompanied by adequate rationale.  

Notably, subsequent to the June 2011 VA examination, the Veteran submitted evidence supporting his allegations that his right knee, bilateral hip, and low back disabilities are secondary to his left knee disability.  In a June 2012 statement, his physical therapist opined "it is feasible to assume his right knee may be experiencing pain based on the abnormal antalgic limping of his left lower extremity."  In another statement in June 2012, the Veteran's chiropractor opined "it is highly likely because of [the Veteran's] knee instability as reported by [him]...that this will cause an increase in lower back instability that will lead to early spinal degeneration."  In a January 2013 statement, his physical therapist noted that "due to the chronic nature of the left knee pain complaints, it is conceivable...that his current lower back pain may be due to his change in gait pattern to compensate for left knee pain during weight bearing tasks."  In May 2014, a private provider opined that the Veteran's left knee disability affected his gait and more likely than not caused some right knee, hip, and back pain.  The provider stated that the Veteran has no other outlying factors that would cause this type of discomfort to his back, hips, and right knee.  These opinions each either lack adequate rationale or are speculative terms, and therefore inadequate. Consequently, a remand to secure adequate nexus opinions is necessary.  

At the January 2013 DRO hearing, the Veteran testified that his left knee disability had worsened way.  His last VA examination to assess the severity of the disability was in June 2011.  Given the allegation of worsening and the length of the intervening period, a contemporaneous examination to assess the severity of the disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of all evaluations and treatment (VA and/or private) the Veteran has received for his knees, hips, and low back.  He must assist in this matter by identifying all providers and furnishing releases for VA to secure records from all private providers.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and etiology of his right knee, bilateral hip, and low back disabilities, and to assess the severity of his left knee chondromalacia patella.  Following a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)(i) Identify (by diagnosis) the Veteran's current right knee disability and the likely etiology of the disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that the right knee disability was caused or aggravated by (increased in severity due to) his service-connected left knee disability?  If they are found to be unrelated, identify the etiological factor for the right knee disability considered more likely.

(ii)  If the opinion is that the right knee disability was not caused, but was aggravated, by a left knee disability, specify, to the extent possible, the degree of right knee disability that is due to such aggravation (i.e., identify the baseline level of severity of the right knee disability before the aggravation occurred, and the level of severity of the right knee disability after the aggravation).

(b)(i) Identify (by diagnosis) the Veteran's bilateral hip disability and the likely etiology for the hip disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that the hip disability was caused or aggravated by (increased in severity due to) a left knee disability?  If they are found to be unrelated, identify the etiological factor for the hip disability considered more likely.

(ii)  If the opinion is that a hip disability was not caused, but was aggravated, by a left knee disability, specify, to the extent possible, the degree of hip disability that resulted from such aggravation (i.e., identify the baseline level of severity of the bilateral hip disability before the aggravation occurred, and the level of severity of the bilateral hip disability after the aggravation).

(c)(i)  Identify (by diagnosis) the Veteran's low back disability and the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or greater probability) that the diagnosed low back disability was caused or aggravated by (increased in severity due to) a left knee disability?  If they are found to be unrelated, identify the etiological factor for the low back disability considered more likely.

(ii)  If the opinion is that a low back disability was not caused, but was aggravated, by a left knee disability, specify, to the extent possible, the degree of low back disability that resulted from such aggravation (i.e., identify the baseline level of severity of the low back disability before the aggravation occurred, and the level of severity of the low back disability after aggravation).

(d)  Assess the current severity of the Veteran's left knee chondromalacia patella.  The entire record must be reviewed by the examiner in conjunction with the examination.  Diagnostic studies should include range of motion studies (with notation of all additional limitations due to such factors as pain, use, weakness, fatigability, etc.).  Note any subluxation or instability, and comment on all related functional limitations.  Indicate whether there is arthritis in the knee.  All findings should be described in detail.

Include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate.  Specifically address the Veteran's contentions that his right knee, bilateral hip, and low back disabilities result from overcompensating/an altered gait due to a left knee disability, and comment on the supporting opinions the Veteran has submitted for the record, expressing (with rationale included) agreement or disagreement with each.

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


